Citation Nr: 1517021	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness under 38 C.F.R. 3.317. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1985 to November 2005, to include service in Iraq from February 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals the presence of medical records not otherwise included in the VBMS.  All other documents in Virtual VA are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

At the January 2015 hearing, the Veteran and his representative raised an inferred claim of entitlement to service connection for chronic fatigue syndrome or a multi-symptom disorder due to Persian Gulf War illness, pursuant to the provisions of 38 C.F.R. § 3.317.  Review of the record reveals that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
The Veteran suffered an injury to his right lung in a 1987 motor vehicle accident that was later determined to be due to his willful misconduct.  He now claims that exposure to smoke, sand and airborne toxins while serving in Iraq has aggravated that previous injury.

In addition, the Board notes that the AOJ, in its September 2011 VCAA notice, liberally construed the Veteran's claim to include direct service connection for lung disease due to environmental hazards, as due to Gulf War exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth"). 

In October 2011, the Veteran underwent a VA Gulf War examination to determine whether or not his exposure to environmental toxins caused any disability, to include his current lung disability.  The examiner was asked for an opinion as to whether or not the Veteran's lung condition was at least as likely as not incurred or caused by the airborne toxins, smoke and sand he encountered during his deployment to Iraq in 2004.  The examiner determined that it was less likely than not that the Veteran's lung condition was incurred in or caused by the exposure.  As rationale, the examiner indicated that the Veteran had a history of thoracic trauma and sustained a right mainstem bronchial disruption/laceration and pulmonary contusion in the 1987 accident.  

However, the examiner was not asked to discuss the effect, if any, of the environmental toxins on the Veteran's condition, nor was any attempt made to discern a possible lung disability separate from the accident injury.  Therefore, the Board finds this examination to be inadequate.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the AOJ should provide the Veteran with a new VA examination to determine the full extent of any lung and respiratory disabilities.

Additionally, the Board notes that the most current VA medical records in the Veteran's claims file are dated June 2014.  Therefore, while on remand, VA treatment records dated from June 2014 to the present should also be obtained for consideration in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining all outstanding records, the AOJ should schedule an appropriate VA examination to determine the nature and etiology of all lung and respiratory disabilities.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

a) List all current respiratory/lung disabilities that are determined to be the result of the Veteran's 1987 motor vehicle accident.
b) The examiner is asked to discuss the effect, if any, of the Veteran's exposure to airborne toxins, smoke, sand, etc., during his deployment to Iraq in 2004 on each accident-related disability.

c) The examiner is then asked, for the sake of argument, to assume that any accident-related lung disability clearly and unmistakably pre-existed the Veteran's entry into active duty.  Is there clear and unmistakable evidence that the lung disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of the Veteran's lung disability during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

d) List all current respiratory/lung disabilities that are determined not to be the result of the Veteran's 1987 motor vehicle accident.

e) Then, for each disability not related to the accident, address whether the disability was at least as likely as not (50 percent or greater possibility) incurred in or caused by airborne toxins, smoke, sand, etc., to which the Veteran was exposed during his deployment to Iraq in 2004. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).
All opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

